ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

STEPHENS, Chief Justice.
Applicant, Keith Frederick McKinney, Sr., has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for violating SCR 3.130-8.3(b). He has complied with the requirements of the rules pertaining to reinstatement, and the Board of Governors of the Kentucky Bar Association has recommended to this Court that the application be granted with the requirement that he complete four (4) hours of ethics CLE credits each year for the next two (2) educational years. We concur with the recommendation of the Board.
Applicant, Keith Frederick McKinney, Sr., shall pay costs incurred by the Kentucky Bar Association in the processing of the application in the amount of $1,197.75 within ten days of the entry of this order.
IT IS THEREFORE ORDERED that Applicant, Keith F. McKinney, Sr., is hereby reinstated to the practice of law in this Commonwealth.
All concur.